Title: To George Washington from Alexander McNutt, 4 January 1779
From: McNutt, Alexander
To: Washington, George


  
    Sir
    January 4th 1779
  
I beg leave to lay before Your Excellency Copies of Such papers as I have presented to the Right Honourable the Congress, hope it will appear Evident that the People of Nova Scotia are only waiting for Directions from your Excellency what measures to take, for which purpose your Excellency Shall be furnished with a true State of that Colony in a very Short time after my arrival there, provided I be Empowered to give the Boat or Vessel a Protection or Some assureance that they will not be Molested by the United States—I hope your Excellency will See the utility of the Measure so as to recomend it to Congress—I have the Honor to be with due respect, Sir your Excellencys Most Obedient Servant

  Alexr McNutt

